Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-31 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 2014/0030695).
  	Per claim 1, Smith teaches a method of using and reclaiming heat and/or cooling from a thermal plant module (102, 802; [0190] The intelligent biorefinery systems described herein are designed to integrate with existing industries that generate waste heat and carbon dioxide, providing a system for sequestering carbon, reclaiming the waste heat, and generating bioenergy products of value. Referring to FIG. 14 an exemplary intelligent biorefinery system is shown. Similar to FIG. 1, this schematic illustrates the four basic components that make up an intelligent biorefinery system 800--thermal energy source 802, photobioreactor 804, anaerobic bioreactor 806, and energy conversion 808.), the thermal plant module either a) being: a fossil fuel-fired plant ([0249]; In FIG. 29D, a coal plant is illustrated.), a cement plant ([0249]; In FIG. 29B,  comprising:
 	generating heat and/or cooling at the thermal plant module (Fig. 1; [0190]); transmitting heat and/or cooling to a biomass growth module (BGM) (104); and using all or a portion of the heat and/or cooling in the thermal plant module and/or in the BGM (Figs. 1, 29A, 29B; [0190]).
 	Per claim 2, wherein the method further comprises growing biomass in the BGM (104, 804; [0048] As can be seen in FIG. 1, the outputs from the organic carbon pyrolysis system 102 in accordance with embodiments of the present disclosure are collected and utilized in a closed loop process. In particular embodiments, syngas, heat, and/or bio-oil outputs, along with fuel outputs from the Anaerobic BioReactor, such as methane, are utilized to (1) power the gasification process itself, and/or (2) comprise 
  	Per claim 3, wherein heat and/or cooling is further provided to and/or reclaimed from: a.    a refinery module; b.    a BPP module; c.    an air conditioning/heating module; d.    a recycling module; e.    a BBPP module; f.    a products storage module; g.    a desalination module; h.    a waste to energy module; i.    a biogas storage module; j.    a heat/cooling storage module; k.    a heat/cooling recovery module; l.    heating/cooling external to or apart from the method; m.    heating/cooling for discharge; n.    biomass products; o. a gasification module; p.    processing of biofuel; and/or q.    systems optionally comprised by the thermal plant module selected from: i.    a pyrolysis processes module; ii.    a hydrothermal processing module; iii.    a cellulosic ethanol/butanol/isobutanol module; and/or iv.    a desorber/condenser module ([0057] A PBR typically has means for modulating the water supply temperature because most algae have preferred growing temperatures. If the PBR gets too cold, the growth of the algae slows; if it gets too hot, the algae die. PBRs, and particularly the raceways in which the algae grow, can be heated by any means including using waste heat provided from one or more member devices in a biorefinery system (see, e.g., FIG. 1), as will be described in greater detail below.; [0190] The intelligent biorefinery systems described herein are designed to integrate with existing industries that generate waste heat and carbon dioxide, providing a system for sequestering carbon, reclaiming the waste heat, and generating bioenergy products of value. Referring to FIG. 14 an exemplary intelligent biorefinery system is shown. Similar to FIG. 1, this schematic illustrates the four basic components that make up an intelligent biorefinery 
 	Per claim 4, wherein heat and/or cooling reclaimed from any one or more of components a. – q. is provided to any one or more of modules a. – q. ([0190]; Figs. 1, 29B, 29D).
  	Per claim 5, wherein the thermal plant module and the BGM are collocated ([0156], For example, it is contemplated the biomass pyrolysis system disclosed herein can be fabricated as a mobile facility and used to process biomass at its source location. Electricity provided by the TEG could be used to power lights or other ancillary equipment related to on-site biomass processing and pyrolysis.).
  	Per claim 6, wherein any one or more of modules a. – q. are collocated ([0156], For example, it is contemplated the biomass pyrolysis system disclosed herein can be fabricated as a mobile facility and used to process biomass at its source location. Electricity provided by the TEG could be used to power lights or other ancillary equipment related to on-site biomass processing and pyrolysis.). 
 	Per claim 7, wherein outputs of heat and/or cooling from any one of modules a. –  q. share heating and/or cooling transmission modules and/or technologies, and/or heat 
  	Per claim 8, wherein the step of transmitting includes transmitting heat from the thermal plant module as a heated fluid (Figs. 1, 29B, 29D; [0048] In particular embodiments, syngas, heat, and/or bio-oil outputs, along with fuel outputs from the Anaerobic BioReactor, such as methane, are utilized to (1) power the gasification process itself, and/or (2) comprise feedstock for the energy conversion system; and CO.sub.2 and NO.sub.x outputs are provided to a PBR as nutrient sources for algal colony growth. In another embodiment, some of the heat generated by the organic carbon pyrolysis device is provided as a heat source to a PBR by means of a heat exchange system, itself a closed loop process.).

 	Per claim 10, wherein the heated fluid is configured to provide heat transfer to the BGM, a BGU, and/or any subunit of a BGU without direct interaction with the BGM ([0190] The intelligent biorefinery systems described herein are designed to integrate with existing industries that generate waste heat and carbon dioxide, providing a system for sequestering carbon, reclaiming the waste heat, and generating bioenergy products of value. Referring to FIG. 14 an exemplary intelligent biorefinery system is shown. Similar to FIG. 1, this schematic illustrates the four basic components that make up an intelligent biorefinery system 800--thermal energy source 802, photobioreactor 804, anaerobic bioreactor 806, and energy conversion 808. This schematic also illustrates the opportunity for sharing inputs and outputs cooperatively among the member devices in a manner that supports the optimal production of the overall system. The BPAAs are 
 	Per claim 11, wherein cooling is provided to the BGM, by cogenerating cooling using heat from the thermal plant module ([0056, 0151, When the biomass pyrolysis system 102 produces a sufficient volume of syngas to support the pyrolytic process, the system may be powered by syngas or by a combination of gases. The exhaust gas from the combustion of gases may be vented, cooled, and pumped through the PBR gas bubbler system as feedstock for the algae.]).
 	Per claim 12, wherein heat is reclaimed from exhaust gases generated by the thermal plant module and/or from cooling fluid output from the thermal plant module (Figs. 1, 29B, 29D; [0151] When the biomass pyrolysis system 102 produces a sufficient volume of syngas to support the pyrolytic process, the system may be powered by syngas or by a combination of gases. The exhaust gas from the combustion of gases may be vented, cooled, and pumped through the PBR gas bubbler system as feedstock for the algae.).
  	Per claim 13, wherein heat is reclaimed from cooling fluid output from the thermal plant module and the cooling fluid is cooling a power cycle comprising one or more of: a.    a Rankine cycle; b.    a Simple cycle; c.    a Combined cycle; and/or d.    an Open Rankine cycle ([0058] Alternatively, temperature modulation can be provided by thermally heated or cooled air or water. Such a system is known in the art as a heat-exchange or hydronics system. In a non-limiting example, well water or ground water can be collected and heated by the biorefinery system, for example, by utilizing the 
 	Per claim 14, wherein the method is performed in system comprising the thermal plant module (102, 802) and the biomass growth module (BGM) (PBR) that grows biomass.
 	Per claim 15, Smith teaches a system configured to use and reclaim heat and/or cooling from a thermal plant module using the method of claim 1, wherein the reclaimed heat and/or cooling is provided in whole or in part to a biomass growth module (BGM) that grows biomass (PBR; Figs. 1, 29B, 29D).
  	Per claim 16, wherein the system is further configured to provide heat and/or cooling to and/or to reclaim heat and/or cooling from:

  	Per claim 17, wherein heat and/or cooling reclaimed from any one or more of modules a. - q. as described is provided to any one or more of modules a. – q. ([0190]; Figs. 1, 29B, 29D).	
 	Per claim 18, wherein the thermal plant module and the BGM are collocated ([0044, 0156, For example, it is contemplated the biomass pyrolysis system disclosed herein can be fabricated as a mobile facility and used to process biomass at its source location. Electricity provided by the TEG could be used to power lights or other ancillary equipment related to on-site biomass processing and pyrolysis.]).
	Per claim 19, wherein any one or more of modules a. – q. are collocated ([0156] For example, it is contemplated the biomass pyrolysis system disclosed herein can be fabricated as a mobile facility and used to process biomass at its source location. Electricity provided by the TEG could be used to power lights or other ancillary equipment related to on-site biomass processing and pyrolysis.]).
 	Per claim 20, wherein the thermal plant module is configured to supply waste heat to heat the BGM (Figs. 29B, 29D; [0249] In FIG. 29B, integration of a biorefinery with a cement plant is illustrated. In this example, the pyrolysis system is eliminated and the cement plant's waste heat and waste gas emissions are used directly by the PBR and ABR, by means of the heat exchange system (HEX). Electricity is generated directly from the plant's waste heat using TEGs in combination with the HEX. Here, 
 	Per claim 21, wherein the thermal plant module is configured to discharge waste heat as a heated fluid (Figs. 1, 29B, 29D; [0162] For example, using a thermoelectric generator (TEG), cool return water or hydronics fluid from the PBR and/or ABR heat exchange system, and hot gas output from the pyrolysis system, the necessary temperature differential can be achieved across a TEG to generate electricity.).
  	Per claim 22, wherein the heated fluid is fed directly or in part as a water source and/or gas source to the BGM, a BGU, and/or any subunit of a BGU (Figs. 1, 29B, 29D; [0162] For example, using a thermoelectric generator (TEG), cool return water or hydronics fluid from the PBR and/or ABR heat exchange system, and hot gas output from the pyrolysis system, the necessary temperature differential can be achieved across a TEG to generate electricity.).
	Per claim 23, wherein the heated fluid is configured to provide heat transfer to the BGM, a BGU, and/or any subunit of a BGU without direct interaction with the BGM BGM (Figs. 29B, 29D).
  	Per claim 24, wherein outputs of heat and/or cooling from any one of a. – q. share heating and/or cooling transmission modules and/or technologies, and/or heat and/or cooling storage module(s) and/or unit(s) (Figs. 1, 29B, 29D; [0190] The intelligent  In FIG. 29B, integration of a biorefinery with a cement plant is illustrated. In this example, the pyrolysis system is eliminated and the cement plant’s waste heat and waste gas emissions are used directly by the PBR and ABR, by means of the heat exchange system (HEX). Electricity is generated directly from the plant's waste heat using TEGs in combination with the HEX.), an incinerator ([0032]; Any industry producing waste heat or waste gas emissions may benefit from the biorefinery of the present disclosure. Non-limiting examples include industries using commercial boiler and/or incinerator systems, particularly those systems subject to governmental emission control such as the MACT and the CISWI rules in the United States. Other non-limiting examples include cement plants, coal plants, wood product manufacturers, data centers and server farms, and the like.).
  	Per claim 25, in which cooling is provided to the BGM, wherein the cooling is provided by a cogenerated cooling module which uses heat from the thermal plant module to provide cooling to the BGM ([0190] The intelligent biorefinery systems  In FIG. 29B, integration of a biorefinery with a cement plant is illustrated. In this example, the pyrolysis system is eliminated and the cement plant’s waste heat and waste gas emissions are used directly by the PBR and ABR, by means of the heat exchange system (HEX). Electricity is generated directly from the plant's waste heat using TEGs in combination with the HEX.), an incinerator ([0032]; Any industry producing waste heat or waste gas emissions may benefit from the biorefinery of the present disclosure. Non-limiting examples include industries using commercial boiler and/or incinerator systems, particularly those systems subject to governmental emission control such as the MACT and the CISWI rules in the United States. Other non-limiting examples include cement plants, coal plants, wood product manufacturers, data centers and server farms, and the like.)	
 	Per claim 26, wherein the thermal plant module is configured to discharge waste heat as a heated fluid to heat the BGM (Figs. 1, 29B, 29D).

 	Per claim 28, wherein the heated fluid is configured to provide heat transfer to the BGM, a BGU, and/or any subunit of a BGU without direct interaction with the BGM and/or any of the other modules a. – q. (Figs. 1, 29B, 29D).
 	Per claim 29, in which cooling is provided to the BGM, wherein the cooling is provided by a cogenerated cooling module which uses heat from the thermal plant module to provide cooling to the BGM and/or the other modules a. – q. ([0048] In still another embodiment, water vapor output is condensed and utilized as a reclaimed water source for at least one of the following: (1) a PBR system 106; (2) a hydronic heating/cooling system for the PBR system 106 and/or for the greenhouse system 110, and (3) an irrigation source for plant cultivations. [0058] Alternatively, temperature modulation can be provided by thermally heated or cooled air or water. Such a system is known in the art as a heat-exchange or hydronics system. In a non-limiting example, well water or ground water can be collected and heated by the biorefinery system, for example, by utilizing the thermal output of the biomass pyrolysis element, for example, provided to the PBR by means of a hydronic radiant floor system. In another embodiment, the water utilized in the hydronic system includes condensed water vapor collected from the biomass pyrolysis system 102. In another non-limiting example, the fluid in a hydronics system may be a non-freezing liquid other than water. Such liquids are well-known and well-characterized in the heat-exchange/hydronics art. In one 
  	Per claim 30, wherein heat is reclaimed from either exhaust gases generated by the thermal plant module and/or from cooling fluid output from the thermal plant module (Figs. 1, 29B, 29D; [0151] When the biomass pyrolysis system 102 produces a sufficient volume of syngas to support the pyrolytic process, the system may be powered by syngas or by a combination of gases. The exhaust gas from the combustion of gases may be vented, cooled, and pumped through the PBR gas bubbler system as feedstock for the algae.).
  	Per claim 31, wherein heat is reclaimed from cooling fluid output from the thermal plant module and the cooling fluid is cooling a power cycle comprising one or more of: a.    a Rankine cycle; b.    a Simple cycle; c.    a Combined cycle; and/or d. an Open Rankine cycle ([0058] Alternatively, temperature modulation can be provided by thermally heated or cooled air or water. Such a system is known in the art as a heat-exchange or hydronics system. In a non-limiting example, well water or ground water can be collected and heated by the biorefinery system, for example, by utilizing the thermal output of the biomass pyrolysis element, for example, provided to the PBR by means of a hydronic radiant floor system. In another embodiment, the water utilized in the hydronic system includes condensed water vapor collected from the biomass pyrolysis system 102. In another non-limiting example, the fluid in a hydronics system . 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For the reasons provided above, a holding of anticipation is required.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP 
01/03/21